Citation Nr: 1028896	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  06-36 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.C., and T.V.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1952 to January 
1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the Department of 
Veterans Affairs Regional Office (RO) that that confirmed and 
continued the 50 percent evaluation in effect for PTSD.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment with 
reduced reliability and productivity, but does not result in 
occupational and social impairment with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In a May 2005 letter, issued prior to the rating decision on 
appeal, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim for 
an increased rating for PTSD, including evidence that his 
service-connected disability has gotten worse.  The letter 
informed the Veteran of what information and evidence he must 
submit and what information and evidence will be obtained by VA.  
A March 2006 letter further advised the Veteran of the necessity 
of providing medical or lay evidence demonstrating the nature and 
symptoms of his condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on his 
employment.  The March 2006 letter also provided examples of 
pertinent medical and lay evidence that the Veteran may submit 
(or ask the Secretary to obtain) relevant to establishing 
entitlement to a higher rating.  In addition, the March 2006 
letter advised the Veteran of how effective dates are assigned, 
and the type of evidence which impacts those determinations.  The 
case was last readjudicated in May 2010.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the reports of VA 
examinations, VA treatment reports, Vet Center treatment notes, 
letters from a Vet Center readjustment counseling therapist, and 
hearing testimony provided during a hearing before a Decision 
Review Officer (DRO).

As discussed above, the VCAA provisions have been considered and 
complied with.  The Appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by providing testimony during a hearing before a 
DRO, submitting to VA examinations, responding to notices, and 
providing medical records.  Thus, the Veteran has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating may 
accurately reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of disability 
in favor of the claimant, 38 C.F.R. § 4.3; where there is a 
question as to which of two evaluations apply, assigning the 
higher of the two where the disability picture more nearly 
approximates the criteria for the next higher rating, 38 C.F.R. § 
4.7; and, evaluating functional impairment on the basis of lack 
of usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Id. at 594.  However, where 
an increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.   The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. § 4.130 
(2009).  Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" in 
38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent 
evaluation 
is warranted for occupational and social impairment with reduced 
reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 
(1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF 
scores ranging between 61 and 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  A score of 51 to 60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peer or 
coworkers).  A GAF score of 41 to 50 indicates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job), 
while a GAF score of 31 to 40 indicates major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work.  See DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV); 
see also 38 C.F.R. §§ 4.125, 4.126 (2009).  While the Rating 
Schedule does indicate that the rating agency must be familiar 
with the DSM-IV, it does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130.

The Veteran specifically asserted in his April 2005 increased 
rating claim that his service connected PTSD warrants a 70 
percent rating.  The Board has thoroughly reviewed all the 
evidence of record and after careful consideration, finds that 
the Veteran's PTSD symptomatology is properly evaluated as 50 
percent disabling.

Turning to the evidence, VA treatment records from 2004 indicate 
that the Veteran reported an insidious decline in memory for 
three to four years, and said he forgets doctor's appointments, 
he does not drive distances because he gets lost, his wife 
supervises his medicines, and he experiences anxiety.  He also 
said he suffers from sleep disturbances, with nightmares and 
waking during the night to find himself among equipment in Korea.  
He reported having avoidance and anxiety symptoms for a long time 
and had recently experienced a decline in cognitive functions.  
He denied having any passive death wish or suicidal thoughts.  
The reports of mental status examinations from that time period 
show that the Veteran was awake, walked with a cane, and 
demonstrated slow motor and verbal sponeity, apathy, no abnormal 
involuntary movement, and no preservation or frontal lobe release 
reflex.  His mood was indifferent and his affect restricted.  His 
speech was coherent, with normal rhythm, but he exhibited word 
finding difficulty.  His memory was better in the long-term than 
the short-term.  He denied auditory or visual hallucinations, and 
had no paranoid or persecutory delusion.  He had no passive death 
wish or suicidal or homicidal ideation.  The impression included 
PTSD (by history) with nightmares and sleep disturbance. 

Additional VA treatment records dating since 2005 reveal that the 
Veteran received ongoing treatment and medication review for 
PTSD.  During such sessions, the Veteran denied having any 
suicidal or homicidal ideation or audio or visual hallucinations.  
Upon examination, he was generally dressed appropriately for the 
season with good grooming.  He was oriented to person, place, and 
time.  He was described as very pleasant and cooperative.  His 
mood was euthymic and his affect varied from restricted to 
appropriate and full.  His thought process was logical, linear, 
relevant, and goal directed.  With regards to thought content, 
there were no delusions or hallucinations and no suicidal or 
homicidal ideation.  His speech was not pressured and of normal 
rate, rhythm, and volume.  Psychomotor behavior was calm and 
normal.  His judgment and insight were good or fair.  GAF scores 
ranging from 52 to 65 were assigned.  A July 2006 treatment note 
indicated that the Veteran was keeping busy by taking care of his 
horses and going to church.  He reported that he had 3 sons and 5 
daughters and was proud of them all.  In January 2007, he 
reported having had a good holiday with his family.  In April 
2007 he said that he was planning to plant a garden that summer 
and his daughter and granddaughter planned to visit him.  

Vet Center treatment records indicate that the Veteran 
participated in individual and group treatment sessions for PTSD.  
In a May 2005 letter, a Vet Center readjustment counseling 
therapist described the Veteran's condition.  He said that the 
Veteran continued to live at home with his wife and her son.  He 
also said that he noted no unusual or apparent cognitive 
dysfunction in the Veteran.  He indicated that the Veteran's 
various health issues had apparently worsened.  The therapist 
said that the Veteran claims to experience pain that is 
debilitating and results in depressed mood.  His mood 
deteriorates, resulting in less adaptive behavior, more 
withdrawal, and significant depression.  The therapist stated 
that he suspected the Veteran's current medical conditions are 
complicated by psychological factors that may influence the 
course of his diseases.  He said that after reviewing the record, 
he entertained the possibility of special circumstances that may 
place the Veteran's dementia as secondary to his PTSD.  He also 
opined that this may overlap the Veteran's reported inability to 
find an appropriate type of work or secure any employment due to 
his reported unemployability.     

The Veteran was afforded a VA mental health examination in May 
2005.  He reported that with his medication he felt that he had 
less cognitive deficits.  He was more able to remember things and 
said he was not feeling as depressed as he had previously.  He 
found he was more motivated, engaged, and involved.  Upon 
examination, the Veteran was clean and appropriately dressed.  
His psychomotor activity was unremarkable, his speech was 
spontaneous, and his attitude was cooperative, friendly, and 
attentive.  His affect was appropriate and full, and his mood was 
reported as happy and good.  The Veteran's attention was intact 
and he was able to do serial 7's and able to spell a word forward 
and backward.  He had some difficulties, but he was able to find 
and correct his own errors.  His orientation was intact to 
person, place, and time.  His thought process was logical, goal 
directed, relevant, and coherent, and thought content was 
unremarkable.  He denied delusions, and his judgment was intact.  
His intelligence was average and with regards to insight, he 
partially understood that he had a problem.  The examiner 
reported that the Veteran did not have sleep impairment, 
hallucinations, inappropriate behavior, obsessive or ritualistic 
behavior, or panic attacks.  He did not interpret proverbs 
appropriately and the examiner noted that he tends to be concrete 
in interpretations.  He had good impulse control and no episodes 
of violence.  The Veteran denied any suicidal or homicidal 
thoughts, ideation, plans, or intent.  He was able to maintain 
minimum personal hygiene and did not have a problem with the 
activities of daily living.  His remote, recent, and immediate 
memory were normal. Some degree of aphasia and/or agnosia was 
still in evidence, in that he had difficulties providing the 
names of various objects within a picture he was shown.  

The Axis I diagnosis was PTSD and dementia of an Alzheimer's 
type, mild, late onset.  A GAF score of 51 was assigned to the 
Veteran by the examiner.  The examiner noted that the Veteran's 
dementia of an Alzheimer's type appeared to have taken away the 
intensity and frequency of his PTSD symptoms, such as intrusive 
thoughts, nightmares, and panic attacks.  It appeared to have 
either altered or masked his depressive affective mood at that 
time.  The examiner stated that anecdotally, there are many 
patients that have had similar presentations and tend to under 
report residual PTSD symptoms.  With regards to mental 
competency, the Veteran knew the amount of his monthly benefit 
payment and monthly bills, and was capable of managing financial 
affairs.  The examiner reported that the Veteran now tends to 
disclaim many of his PTSD symptoms that were articulated in his 
last VA examination.  His spouse stated that previously he was 
more irritable and withdrawn.   When he previously worked he 
would forget the names of co-workers and his wife found that he 
would forget to take his medications.  The Veteran said he drives 
infrequently, and has few social contacts beyond his family and 
group therapy members.  He said he has gotten a great deal of 
satisfaction tending to his two horses but otherwise has no 
hobbies.   With regards to the effects of PTSD on social and 
occupational functioning, the examiner stated that there was 
frequent and severe decreased efficiency, always and severe 
decreased productivity, frequent and moderate decreased 
reliability, always and severe inability to perform work tasks, 
and occasional and moderate impaired work, family, and other 
relationships.

In July 2005, the aforementioned therapist from the Vet Center 
wrote another letter in which he described the results of a 
Detailed Assessment of Posttraumatic Stress (DAPS) which had been 
administered to the Veteran in June 2005.  The therapist stated 
that the Veteran's scores on the DAPS suggested that he evidenced 
symptoms indicative of severe PTSD.  He also said that the 
Veteran's scores also indicated that the psychological impairment 
as a consequence of his PTSD is debilitating and subsequently 
eventuating in a significant negative impact on his ability to 
function well and enjoy a reasonably good quality of life.

The Vet Center therapist reported in a November 2007 letter that 
the Veteran dropped out of treatment at the Vet Center due to 
exacerbation of medical problems in February 2006.  He had 
expressed some discomfort in group therapy over the way the Iraq 
War was being reported by the media.  The therapist said that 
keeping in mind that the Veteran served as a medic caring for 
severely wounded soldiers during the Korean War, it was his 
opinion that the Veteran was no longer able to suppress the 
memories, nor function as normally as he did most of his post-
military life, which gave rise to trigger an increase in 
frequency and severity of symptoms of PTSD.  The Veteran had 
asked for readmission to group therapy, which was set to commence 
in December 2007.      

The Veteran submitted to another VA psychiatric examination in 
December 2007, during which the claims file was available and 
reviewed.  The Veteran reported that he was retired and had a 
good marriage.  Upon mental status examination, the examiner 
stated that the Veteran was reporting subjectively that he was 
"doing well" and had no subjective increased distress from PTSD 
symptoms that day or recently.  The Veteran was appropriately 
dressed with good hygiene and was pleasant and had no bizarreness 
in speech, affect, or behavior.  His speech was spontaneous, at a 
normal rate and rhythm, was clear and had a normal volume.  His 
orientation was intact to time, place, and person; however, he 
was not oriented to the fact that it was the 17th of the month 
and was not able to recall any of three words after five minutes.  
He had trouble with abstract reasoning and his intelligence was 
broadly average with cognitive functioning perhaps not sufficient 
for the purposes of the visit.  The Veteran's attention and 
concentration were formally intact but he was unable to spell 
"world" in reverse correctly and when asked to do serial 3's 
from 20, he made two mistakes.  His judgment and insight were 
intact and fair, his prevailing mood was appropriate and his 
affect was broad and euthymic.  His thought process was goal 
directed and there was no evidence of delusions or thought 
disorder.  There were no perceptual oddities or abnormalities 
noted and the Veteran denied auditory hallucinations and 
delusions.  However, the examiner noted that the Veteran's 
cognitive disorder may have limited his ability to historically 
report his symptoms.  The examiner also said that the Veteran 
reported significant early and mid cycle insomnia, with generally 
about one hour and a half needed to fall asleep and frequent 
awakenings.  

In the PTSD assessment, the examiner noted that despite his 
cognitive impairment and memory problems, the Veteran was able to 
endorse night sweats and nightmares; flashbacks and/or feelings 
like he was reliving the traumatic event; strong physical and 
emotional reactions to things that remind him of the traumatic 
event causing him to "self talk" about the trauma; anger, 
irritability and fear of becoming violent; jumpiness, being 
easily startled and hypersensitivity to noises; memory problems 
and concentration problems associated with preoccupation with 
trauma; and social withdraw.  The examiner assessed the Veteran's 
re-experience symptoms to be moderately severe, his 
avoidance/numbing symptoms to be moderately severe, and his 
arousal symptoms to be moderate in intensity and functional 
impact.  His PTSD symptoms were also assessed to be chronic.  The 
examiner said that his symptoms are assessed to cause 
"clinically significant distress or impairment."  The Veteran 
is withdrawn and reclusive, maintaining contact mostly with 
individuals he comes in contact with on the perimeters of his 
property.  He may avoid participation in leisure or recreational 
activities of a certain nature and has no "close friends."  The 
Veteran often avoids contact with others and avoids crowded 
situations.  He avoids most activity outside his residence and 
likely has intense control needs.  He also has limited energy and 
motivation.  Cognitively, he is inefficient with poor 
concentration and memory.  Affectively, he probably has limited 
capacity for emotional self-regulation.  

The Axis I diagnoses were PTSD, chronic, and cognitive disorder, 
not otherwise specified.  He as assigned a GAF score of 48, which 
the examining physician said reflects the finding of moderate 
severe symptoms associated with his two Axis I conditions 
contributing to moderately severe functional impairment socially.  
The physician said that an April 2007 evaluation during which a 
GAF of 60 was assigned was not long enough to illicit the above 
opinions.  He concluded that, "[d]ue to his cognitive disorder 
and memory problems it is reasonably safe to say that his chronic 
PTSD symptoms are certainly not better than they were two years 
ago on his last C&P examination but it is not possible to assess 
them as worse either given the possible unreliability of his 
recall."  It was also noted that he is unemployable secondary to 
his two Axis I diagnoses and age and health issues.  The examiner 
stated that the Veteran is considered competent for VA benefits 
purposes. 

A hearing was held before a DRO at the RO in December 2008.  Two 
witnesses, acquaintances of the Veteran from the Vet Center, 
testified that the Veteran seems anxious and gets aggravated 
during his group meetings at the Vet Center and wants to leave.  
They said he has become much less sociable.  The Veteran 
testified that he does not engage in many social activities.  He 
attends church and Sunday school but returns home when church is 
over.  He said he spends over a fourth of the day with his 
horses.  He said he can be around some people, but does not like 
to be around a big crowd.  He takes walks around his property, 
and sometimes he and his wife both spend time with the horses or 
walk together.  The Veteran said he feels his condition has 
gotten worse on account that he is getting a little older.  One 
of his friends from the Vet Center explained that the Veteran 
spends most of his day with the horses and when he speaks to his 
friends at the Vet Center he mostly talks about the veterans he 
treated during the Korean War.  The witness testified that he 
thought the Veteran did not know how to explain the severity of 
his symptoms to the DRO.     

The Veteran was provided with another VA examination in January 
2010, during which the claims file was reviewed by the examining 
psychologist.  With regards to the Veteran's history of non-PTSD 
psychiatric and medical symptoms, the examiner stated that the 
Veteran has bouts of depression lasting a few weeks then he 
rebounds.  Further, the examiner noted dementia and said that the 
Veteran's spouse reported that since experiencing a serious fall 
and subsequent hospitalization for a concussion, the Veteran has 
gotten worse.  

The Veteran had been married since 1997 to his second spouse.  
His first spouse is deceased.  He described his prior and current 
marriages as "good" and he stated that his present spouse cares 
for him, saying "she looks after me."  The Veteran stated that 
he has no major problems with family and the few friends with 
whom he intermittently socializes.  However, he used to regularly 
attend church and this has declined in frequency.  Most of the 
time, they eat out after church when they attend.  He does not 
shop, but rather will wait in the vehicle while his spouse goes 
into the store.  He also avoids crowded situations.  The examiner 
stated that the Veteran's declining health and PTSD both 
contribute to a decline in interest and participation in 
leisurely pursuits.  The Veteran denied a history of suicide 
attempts, violence, and assaultiveness.  He also denied any 
alcohol or other substance use.  

Upon psychiatric examination, the Veteran was noted to be clean, 
neatly groomed, and casually dressed.  His psychomotor activity 
was unremarkable and speech was loud, coherent, and tangential.  
His attitude toward the examiner was cooperative and friendly.  
His affect was normal, and his mood was anxious and dysphoric.  
The Veteran was unable to perform serial 7's or spell a word 
forward or backwards.  He was oriented to place.  His thought 
process was rambling, thought content was described as 
ruminations, and he had no delusions.  With regards to judgment, 
the Veteran understood the outcome of his behavior.  His 
intelligence was below average and with regards to insight, he 
understood that he had a problem.  The Veteran had sleep 
impairment.  He had difficulty falling asleep and staying asleep, 
and he had nightmares about four times a month.  He was anxious 
about various things in his past life and found that he ruminates 
over those experiences.  The Veteran had no hallucinations, 
obsessive or ritualistic behavior, panic attacks, homicidal or 
suicidal thoughts.  The examiner stated that there was a problem 
with the activities of daily living, however, there was no impact 
on household chores, toileting, grooming, shopping, self-feeding, 
bathing, dressing and undressing, engaging in sports and 
exercise, traveling, driving, or other recreational activities.  
His remote, recent, and immediate memory were mildly impaired.  
The examiner stated that prior to declining health and the onset 
of more serious medical conditions, the Veteran was in partial 
remission.  Currently, he has more serious symptoms affecting his 
daily functioning.  

The examiner stated that the Veteran is avoidant and tends to 
want to be alone. With greater frequency he spends less time 
shopping, and isolates himself from family members.  More 
frequently, he may engage in conversation for a moment or two and 
then he withdraws into silence.  This includes family members as 
well as the few close friends he has.  At church or other social 
events he will engage with others then he quickly retreats.  The 
examiner found that the results of testing of verbal fluency and 
verbal episodic memory suggest that a traumatic brain injury may 
be causing cognitive symptoms.  However, PTSD symptomatology is 
present and also contributing to cognitive deficits such as 
processing, sequencing, and recall of new information not 
presented in context.  The examiner also reported diminished 
family relating, such as not interacting or conversing as much.  
The Veteran watches television on most days.  The Veteran was 
depressed and tense with increasing intensity and frequency 
despite sometimes rebounding from periods of deep depression.  
The examiner stated that the degree of severity of the Veteran's 
PTSD symptoms based on psychometric data was mild.  The examiner 
found that the Veteran was mentally competent by VA standards.

With regards to employment history, the Veteran retired in 1994 
from his usual occupation of being an electrician in the mines, 
by reason of being eligible by age or duration of work.  The Axis 
I diagnoses were of cognitive disorder, not otherwise specified, 
and prolonged, chronic, and mild co-morbid PTSD.  The examiner 
also diagnosed depressive disorder, not otherwise specified, that 
was secondary to both PTSD and cognitive disorder.  With regards 
to the linkage between PTSD symptoms and changes in the Veteran's 
impairment, functional state, and quality of life, the examiner 
said that the Veteran had become more withdrawn and isolated with 
ruminating about the past since his immediate and recent recall 
are more impaired.  He experiences frequent intrusive thoughts 
and he is less interactive with his son and avoids crowds and 
routine activities he used to enjoy.  The loss of physical 
fitness and recent traumatic brain injury have also contributed 
to his not being able to engage with others as he once has.  The 
quality of his life had diminished primarily by his cognitive 
deficits and medical conditions, but he has noticed that just 
retiring produced more time and increased rumination about the 
war, even before he "fell."  The examiner concluded that is was 
likely that both PTSD and a cognitive disorder were contributing 
to his impaired social and occupational functioning at that time.  

The examiner further stated that there was not total occupational 
and social impairment due to PTSD signs and symptoms.  Further, 
PTSD signs and symptoms did not result in deficiencies in the 
areas of judgment, thinking, family relations, work, or mood.  
However, there was reduced reliability and productivity due to 
PTSD symptoms.  The examiner also said that although the 
Veteran's impaired functioning is not solely due to PTSD, his 
PTSD is evaluated to be a contributing co-morbid disorder 
impairing functioning.  Based solely on PTSD symptomatology, the 
Veteran's impairment was found to be mild.  Based on all other 
mental health conditions and medical conditions, his functioning 
appears to be more significantly, intensely, and frequently 
affected.  The examiner also found that the cognitive disorder is 
not apparently related to the PTSD in the primary sense as 
evidenced by testing.  It is more likely that cognitive problems 
are residual effects of the brain injury.  The PTSD is thought to 
have been exacerbated by the cognitive disorder and is less 
impairing and mild.  
 
The examiner assigned a GAF score of 65 for the PTSD, a GAF score 
of 50 for the cognitive disorder, and a GAF score of 55 for 
depressive disorder, for a total GAF estimated between 50 and 60.  
With regards to employability, the examiner stated that based 
solely on PTSD, cognitive disorder not otherwise specified, or 
depressive disorder not otherwise specified, combined or 
individually, the Veteran is presently employable.  It is more 
likely that his physical conditions may inhibit this ability to 
continue working and/or affect his occupational functioning.  The 
examiner noted that the Veteran retired at age 65 without any 
disability. 

Upon review of the record, the Board finds that the evidence 
indicates that the Veteran's symptomatology does not warrant an 
evaluation in excess of 50 percent.  38 C.F.R. § 4.7.  In this 
regard, the Board notes that the preponderance of the competent 
medical evidence fails to establish the existence of occupational 
and social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood.  In 
addition, the Veteran did not exhibit suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that was intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; impaired 
impulse control; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances; or an inability to establish and maintain 
effective relationships. The January 2010 VA examiner found that 
the Veteran's PTSD signs and symptoms did not result in 
deficiencies in the areas of judgment, thinking, family 
relations, work, or mood.  However, the examiner did conclude 
that there was reduced reliability and productivity due to PTSD 
symptoms.  Such findings are consistent with the currently 
assigned 50 percent evaluation for PTSD. 

Further, mental status examinations during the course of this 
appeal revealed that the Veteran's hygiene was appropriate, he 
was generally oriented to person, place, and time, and his 
judgment and insight were intact.  Although the January 2010 VA 
examiner found that the Veteran's thought process was rambling 
and thought content was ruminations, the Veteran's speech, 
thought process, and content were generally within normal limits 
throughout the course of this appeal.  The Veteran has repeatedly 
denied suicidal ideation.  

Additionally, the January 2010 VA examiner also found that the 
Veteran's cognitive disorder is not related to the PTSD in the 
primary sense as evidenced by testing.  The examiner concluded it 
is more likely that cognitive problems are residual effects of a 
brain injury.  While the Board notes that the therapist at the 
Vet Center "entertain[ed] the possibility" of special 
circumstances that may place the dementia as secondary to the 
Veteran's PTSD, such opinion is merely speculative and has no 
probative value.  See Polovick v. Shinseki, 23 Vet. App. 48, 54 
(2009) (holding doctor's statement that veteran's brain tumor 
"may well be" connected to Agent Orange exposure was 
speculative).  

Although social isolation was reported during the appeal, the 
evidence also reflects that the Veteran reported that his 
marriage is "good" and he stated that his spouse looks after 
him.  He also said that he had a few friends with whom he 
intermittently socializes, and the record shows that he visits 
with family and has spent time with them during the holidays.  
Further, he said that he enjoyed his hobby of tending to and 
riding his horses.  Moreover, the January 2010 VA examiner stated 
that while the Veteran is less interactive with his family and 
avoids crowds and routine activities he used to enjoy, the loss 
of physical fitness and recent traumatic brain injury have also 
contributed to his not being able to engage with others as he 
once has.  Thus, while difficulty in establishing and maintaining 
relationships is shown, an inability to do so as a result of his 
service-connected PTSD has not been found.  

The Board notes that the Vet Center therapist mentioned the 
Veteran's reported unemployability and the December 2007 VA 
examiner noted that the Veteran is unemployable secondary to his 
two Axis I diagnoses and health issues.  However, the January 
2010 VA examiner noted that the Veteran had retired in 1994 by 
reason of being eligible by age or duration of work and stated 
that based solely on PTSD, cognitive disorder not otherwise 
specified, or depressive disorder not otherwise specified, 
combined or individually, the Veteran is presently employable.  
The examiner found that it is more likely that his physical 
conditions inhibit his ability to continue working and/or affect 
his occupational functioning.  The Board finds the opinion of the 
2010 VA examiner to be the most probative on this point, as he 
addressed impairment of just the service-connected psychiatric 
disorder on employment, rather than considering other health 
issues.  Therefore, the preponderance of the evidence does not 
establish that the Veteran is unemployable based solely on his 
service-connected PTSD.

Although the VA examiners and treatment providers have assigned 
GAF scores ranging from 48 to 65, the January 2010 examiner who 
determined the score to be 65 for PTSD and 55 for depressive 
disorder made the most comprehensive clinical findings, and 
described the Veteran's impairment based on PTSD symptomatology 
as mild.  A GAF score of 65 is reflective of some mild symptoms 
or some difficulty in social, occupational, or school 
functioning, but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Moreover, a GAF score of 
55 indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  While the December 2007 VA 
examiner assigned a GAF score of 48, this score was based on both 
Axis I conditions of PTSD and cognitive disorder.  

In sum, the symptomatology reported and the GAF scores assigned 
during the course of the appeal period are adequately addressed 
by the 50 percent evaluation currently assigned and do not 
support an evaluation in excess of 50 percent.  The Board 
concludes that the medical findings on examination are of greater 
probative value than the lay allegations regarding the severity 
of his PTSD.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim for an increased rating for 
PTSD.

As a final matter, the Board has also considered whether the 
Veteran's disability presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  The threshold factor for extraschedular consideration is 
a finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating 
schedule will apply unless there are 'exceptional or unusual' 
factors which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology from his PTSD and provides 
for additional or more severe symptoms than currently shown by 
the evidence; thus, his disability picture is contemplated by the 
rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  Consequently, referral for extraschedular consideration 
is not warranted.        


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD is 
denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


